 



Exhibit 10.20
STOCK PURCHASE AGREEMENT
By and Among
SANOFI-AVENTIS AMÉRIQUE DU NORD,
SANOFI-AVENTIS US LLC
AND
REGENERON PHARMACEUTICALS, INC.
Dated as of November 28, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Additional Defined Terms
    4  
2. PURCHASE AND SALE OF COMMON STOCK
    4  
3. CLOSING DATE; DELIVERIES
    5  
3.1 Closing Date
    5  
3.2 Deliveries
    5  
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    6  
4.1 Organization, Good Standing and Qualification
    6  
4.2 Capitalization and Voting Rights
    6  
4.3 Subsidiaries
    7  
4.4 Authorization
    7  
4.5 No Defaults
    7  
4.6 No Conflicts
    7  
4.7 No Governmental Authority or Third Party Consents
    8  
4.8 Valid Issuance of Shares
    8  
4.9 Litigation
    8  
4.10 Licenses and Other Rights; Compliance with Laws
    8  
4.11 Company SEC Documents; Financial Statements; Nasdaq Stock Market
    8  
4.12 Absence of Certain Changes
    9  
4.13 Internal Controls; Disclosure Controls and Procedures
    9  
4.14 Intellectual Property
    10  
4.15 Offering
    10  
4.16 No Integration
    10  
4.17 Brokers’ or Finders’ Fees
    10  
4.18 Not Investment Company
    10  
5. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
    10  
5.1 Organization; Good Standing
    10  
5.2 Authorization
    11  

i 



--------------------------------------------------------------------------------



 



         
5.3 No Conflicts
    11  
5.4 No Governmental Authority or Third Party Consents
    11  
5.5 Purchase Entirely for Own Account
    11  
5.6 Disclosure of Information
    12  
5.7 Investment Experience and Accredited Investor Status
    12  
5.8 Acquiring Person
    12  
5.9 Restricted Securities
    12  
5.10 Legends
    12  
5.11 Financial Assurances
    13  
6. COVENANTS OF THE COMPANY
    13  
6.1 Conduct of the Business Pending Closing
    13  
6.2 Use of Proceeds
    13  
7. INVESTOR’S CONDITIONS TO CLOSING
    13  
7.1 Representations and Warranties
    13  
7.2 Covenants
    14  
7.3 Investor Agreement
    14  
7.4 Discovery Agreement; Sanofi License and Collaboration Agreement
    14  
7.5 No Material Adverse Effect
    14  
8. COMPANY’S CONDITIONS TO CLOSING
    14  
8.1 Representations and Warranties
    14  
8.2 Covenants
    14  
8.3 Investor Agreement
    14  
8.4 Discovery Agreement; Sanofi License and Collaboration Agreement
    14  
9. MUTUAL CONDITIONS TO CLOSING
    15  
9.1 HSR Act and Other Qualifications
    15  
9.2 Absence of Litigation
    15  
9.3 No Prohibition
    15  
10. TERMINATION
    15  
10.1 Ability to Terminate
    15  
10.2 Effect of Termination
    16  
11. ADDITIONAL COVENANTS AND AGREEMENTS
    17  
11.1 Legending of Existing Shares
    17  
11.2 Amendment of Aventis Agreement
    17  

ii 



--------------------------------------------------------------------------------



 



         
11.3 Market Listing
    18  
11.4 Notification under the HSR Act
    18  
11.5 Assistance and Cooperation
    18  
11.6 Effect of Waiver of Condition to Closing
    19  
12. MISCELLANEOUS
    19  
12.1 Governing Law; Submission to Jurisdiction
    19  
12.2 Waiver
    19  
12.3 Notices
    20  
12.4 Entire Agreement
    20  
12.5 Amendments
    20  
12.6 Headings; Nouns and Pronouns; Section References
    20  
12.7 Severability
    20  
12.8 Assignment
    20  
12.9 Successors and Assigns
    21  
12.10 Counterparts
    21  
12.11 Third Party Beneficiaries
    21  
12.12 No Strict Construction
    21  
12.13 Survival of Warranties
    21  
12.14 Remedies
    21  
12.15 Expenses
    21  
 
       
Exhibit A – Form of Cross Receipt
       
Exhibit B – Form of Investor Agreement
       
Exhibit C – Conduct of the Business Pending Closing
       
Exhibit D – Notices
       

iii 



--------------------------------------------------------------------------------



 



Exhibit 10.20
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November 28,
2007, by and among sanofi-aventis Amérique du Nord (the “Investor”), a société
en nom collectif organized under the laws of France and wholly owned by
sanofi-aventis, a company organized under the laws of France (“sanofi-aventis”),
with its principal headquarters at 174, avenue de France, 75013 Paris, France,
sanofi-aventis US LLC (solely for purposes of Sections 5.11, 8.2, 8.3, 11.2 and
12.13), a Delaware limited liability company indirectly wholly owned by the
Investor (“Sanofi US”) and the successor in interest to Aventis Pharmaceuticals
Inc., a Delaware corporation indirectly wholly owned by the Investor
(“Aventis”), with respect to the Aventis Collaboration Agreement, with its
headquarters at 55 Corporate Drive, Bridgewater, New Jersey 00807, and Regeneron
Pharmaceuticals, Inc. (the “Company”), a New York corporation with its principal
place of business at 777 Old Saw Mill River Road, Tarrytown, New York 10591.
     WHEREAS, pursuant to the terms and subject to the conditions set forth in
this Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”).
     NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor, Sanofi US and the
Company agree as follows:
1. Definitions.
     1.1 Defined Terms. When used in this Agreement, the following terms shall
have the respective meanings specified therefor below:
     “Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if any of the following
conditions is met: (i) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The parties acknowledge that in the
case of certain entities organized under the Laws of certain countries outside
of the United States, the maximum percentage ownership permitted by Law for a
foreign investor may be less than fifty percent (50%), and that in such case
such lower percentage shall be substituted in the preceding sentence, provided
that such foreign investor has the power to direct the management and policies
of such entity. For the purposes of this Agreement, in no event shall the
Investor or any of its Affiliates be deemed Affiliates of the

 



--------------------------------------------------------------------------------



 



Company or any of its Affiliates, nor shall the Company or any of its Affiliates
be deemed Affiliates of the Investor or any of its Affiliates.
     “Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.
     “Aventis Collaboration Agreement” shall mean the Collaboration Agreement,
dated as of September 5, 2003, by and between Sanofi US (as successor in
interest to Aventis) and the Company, as amended by the First Amendment, dated
as of December 31, 2004, the Second Amendment, dated as of January 7, 2005, the
Third Amendment, dated as of December 21, 2005, the Fourth Amendment, dated as
of January 31, 2006, Section 11.2 of this Agreement, and as further amended from
time to time.
     “Business Day” shall mean a day on which commercial banking institutions in
New York, New York are open for business.
     “Collaboration Agreements” means, collectively, the Aventis Collaboration
Agreement, the Discovery Agreement and the Sanofi License and Collaboration
Agreement.
     “Cross Receipt” shall mean an executed document signed by each of the
Company and the Investor, in substantially the form of Exhibit A attached
hereto.
     “Discovery Agreement” shall mean that certain Discovery and Preclinical
Development Agreement between the Company and Aventis dated as of the date
hereof, as the same may be amended from time to time.
     “Effect” shall have the meaning set forth in the definition of “Material
Adverse Effect.”
     “Governmental Authority” shall mean any court, agency, authority,
department or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.
     “Intellectual Property” shall mean shall mean trademarks, trade names,
trade dress, service marks, copyrights, and similar rights (including
registrations and applications to register or renew the registration of any of
the foregoing), patents and patent applications, trade secrets, and any other
similar intellectual property rights.
     “Intellectual Property License” shall mean any license, permit,
authorization, approval, contract or consent granted, issued by or with any
Person relating to the use of Intellectual Property.
     “Investor Agreement” shall mean that certain Investor Agreement among
sanofi-aventis, Sanofi US, Aventis, the Investor and the Company, to be dated as
of the Closing Date, in substantially the form of Exhibit B attached hereto, as
the same may be amended from time to time.

2



--------------------------------------------------------------------------------



 



     “Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.
     “Material Adverse Effect” shall mean any change, event or occurrence (each,
an “Effect”) that, individually or when taken together with all other Effects,
has (i) a material adverse effect on the business, financial condition, results
of operations or prospects of the Company and its subsidiaries, taken as a
whole, or (ii) a material adverse effect on the Company’s ability to perform its
obligations, or consummate the Transaction, in accordance with the terms of this
Agreement, except in the case of (i) or (ii) to the extent that any such Effect
results from or arises out of: (A) changes in conditions in the United States or
global economy or capital or financial markets generally, including changes in
interest or exchange rates, (B) changes in general legal, regulatory, political,
economic or business conditions or changes in generally accepted accounting
principles in the United States or interpretations thereof that, in each case,
generally affect the biotechnology or biopharmaceutical industries, (C) the
announcement, pendency or performance of this Agreement, the Discovery Agreement
or the Sanofi License and Collaboration Agreement, or the consummation of the
Transaction or the identity of the Investor, (D) any change in the trading
prices or trading volume of the Common Stock (it being understood that the facts
giving rise to or contributing to any such change may be deemed to constitute,
or be taken into account when determining whether there has been or will be, a
Material Adverse Effect, except to the extent any of such facts is an Effect
referred in clauses (A) through (J) of this definition), (E) acts of war,
sabotage or terrorism, or any escalation or worsening of any such acts of war,
sabotage or terrorism, (F) earthquakes, hurricanes, floods or other natural
disasters, (G) any action taken by the Company contemplated by this Agreement or
in accordance with any of the Collaboration Agreements or with the Investor’s
written consent, (H) any breach, violation or non-performance by the Investor or
any of its Affiliates under any of the Collaboration Agreements, or
(I) shareholder litigation arising out of or in connection with the execution,
delivery or performance of the Transaction Agreements, the Discovery Agreement
or the Sanofi License and Collaboration Agreement; provided, that with respect
to clauses (A), (B), (E) and (F) such Effect does not have a materially
disproportionate and adverse effect on the Company relative to most other
comparable companies and their respective subsidiaries, taken as a whole, in the
biotechnology or biopharmaceutical industries.
     “Organizational Documents” shall mean (i) the Restated Certificate of
Incorporation of the Company as of June 21, 1991, as amended through the date of
this Agreement and (ii) the By-Laws of the Company, as amended through the date
of this Agreement.
     “Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.
     “Sanofi License and Collaboration Agreement” shall mean that certain
License and Collaboration Agreement between the Company, the Investor and
Aventis dated as of the date hereof.
     “Third Party” shall mean any Person (other than a Governmental Authority)
other than the Investor, the Company or any Affiliate of the Investor or the
Company.

3



--------------------------------------------------------------------------------



 



     “Transaction” means the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms hereof.
     “Transaction Agreements” shall mean this Agreement and the Investor
Agreement.
     1.2 Additional Defined Terms. In addition to the terms defined in
Section 1.1, the following terms shall have the respective meanings assigned
thereto in the sections indicated below:

              Defined Term   Section
 
       
 
  Aggregate Purchase Price   Section 2
 
  Aventis   Preamble
 
  Class A Stock   Section 4.2(a).
 
  Closing   Section 3.1
 
  Closing Date   Section 3.1
 
  Common Stock   Preamble
 
  Company   Preamble
 
  Company SEC Documents   Section 4.11(a)
 
  Exchange Act   Section 4.11(a)
 
  Final Termination Date   Section 10.1(b)
 
  HSR Act   Section 4.7
 
  Investor   Preamble
 
  LAS   Section 4.7
 
  Modified Clause   Section 12.7
 
  Permits   Section 4.10
 
  Original Termination Date   Section 10.1(b)
 
  Sanofi US   Preamble
 
  sanofi-aventis   Preamble
 
  SEC   Section 4.7
 
  Securities Act   Section 4.11(a)
 
  Share Amount   Section 2
 
  Shares   Section 2

2. Purchase and Sale of Common Stock. Subject to the terms and conditions of
this Agreement, at the Closing, the Company shall issue and sell to the
Investor, free and clear of all liens, other than any liens arising as a result
of any action by the Investor, and the Investor shall purchase from the Company,
a number of shares of Common Stock equal to the Share Amount (the “Shares”), for
an aggregate purchase price of US $312,000,000.00. (the “Aggregate Purchase
Price”). The “Share Amount” shall equal 12,000,000; provided, however, that in
the event of any stock dividend, stock split, combination of shares,
recapitalization or other similar change in the capital structure of the Company
after the date hereof and on or prior to the Closing which affects or relates to
the Common Stock, the Share Amount shall be adjusted proportionately.

4



--------------------------------------------------------------------------------



 



3. Closing Date; Deliveries.
     3.1 Closing Date. Subject to the satisfaction or waiver of all the
conditions to the Closing set forth in Sections 7, 8 and 9 hereof, the closing
of the purchase and sale of the Shares hereunder (the “Closing”) shall be held
on the third (3rd) Business Day after the satisfaction of the conditions to
Closing set forth in Sections 7, 8 and 9 (other than those conditions that by
their nature are to be satisfied at the Closing), at 10:00 a.m. New York City
time, at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times
Square, New York, New York 10036, or at such other time, date and location as
the parties may agree in writing. The date the Closing occurs is hereinafter
referred to as the “Closing Date.”
     3.2 Deliveries.
          (a) Deliveries by the Company. At the Closing, the Company shall
deliver to the Investor a stock certificate, registered in the name of the
Investor, representing the Shares, and the Company shall instruct its transfer
agent to register such issuance at the time of such issuance. The Company shall
also deliver at the Closing: (i) a duly executed Cross Receipt; (ii) a
certificate in form and substance reasonably satisfactory to the Investor and
duly executed on behalf of the Company by an authorized executive officer of the
Company, certifying that the conditions to Closing set forth in Sections 7 and
9.3(b) of this Agreement have been fulfilled; (iii) a duly executed Investor
Agreement; and (iv) a certificate of the secretary of the Company dated as of
the Closing Date certifying (A) that attached thereto is a true and complete
copy of the By-Laws of the Company as in effect on the Closing Date; (B) that
attached thereto is a true and complete copy of all resolutions adopted by the
Board of Directors of the Company authorizing the execution, delivery and
performance of the Transaction Agreements and the Transaction and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby as of the Closing Date;
(C) that attached thereto is a true and complete copy of the Company’s Restated
Certificate of Incorporation as in effect on the Closing Date; and (D) as to the
incumbency and specimen signature of any officer of the Company executing a
Transaction Agreement on behalf of the Company.
          (b) Deliveries by the Investor. At the Closing, the Investor shall
deliver to the Company the Aggregate Purchase Price by wire transfer of
immediately available United States funds to an account designated by the
Company. The Company shall notify the Investor in writing of the wiring
instructions for such account not less than three (3) Business Days before the
Closing Date. The Investor shall also deliver, or cause to be delivered, at the
Closing: (i) a duly executed Cross Receipt; (ii) a certificate in form and
substance reasonably satisfactory to the Company duly executed by an authorized
executive officer of the Investor certifying that the conditions to Closing set
forth in Section 8 of this Agreement have been fulfilled; (iii) an Investor
Agreement, duly executed by sanofi-aventis, Sanofi US, Aventis and the Investor;
and (iv) a certificate of the secretaries of sanofi-aventis, Sanofi US, Aventis
and the Investor dated as of the Closing Date certifying (A) that attached
thereto are true and complete copies of any and all organizational documents
(including any articles or memoranda of organization or association, charter,
bylaws or similar documents) of each of sanofi-aventis, Sanofi US, Aventis and
the Investor, as applicable, as in effect on the Closing Date; and (B) as to the
incumbency and specimen signature of any officer executing a Transaction
Agreement on behalf of sanofi-aventis, Sanofi US, Aventis or the Investor, as
applicable.

5



--------------------------------------------------------------------------------



 



4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:
     4.1 Organization, Good Standing and Qualification.
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of New York. The Company has all
requisite corporate power and corporate authority to own, lease and operate its
properties and assets, to carry on its business as now conducted, and as
proposed to be conducted as described in the Company SEC Documents, to enter
into the Transaction Agreements to issue and sell the Shares and to carry out
the other transactions contemplated by the Transaction Agreements.
          (b) The Company is qualified to transact business and is in good
standing in each jurisdiction in which the character of the properties owned,
leased or operated by the Company or the nature of the business conducted by the
Company makes such qualification necessary, except where the failure to be so
qualified would not have a Material Adverse Effect.
     4.2 Capitalization and Voting Rights.
          (a) The authorized capital of the Company as of the date hereof
consists of: (i) 160,000,000 shares of Common Stock of which, as of the date of
this Agreement, (w) 63,932,731 shares are issued and outstanding, (x) 2,260,266
shares are reserved for issuance upon conversion of the Company’s Class A Stock,
par value $0.001 per share (the “Class A Stock”), each share of Class A Stock
being convertible into one (1) share of Common Stock, (y) 18,843,943 shares are
reserved for issuance pursuant to the Company’s 2000 Long-Term Incentive Plan,
of which 15,244,146 shares are issuable upon the exercise of stock options
outstanding on the date hereof, and (z) 6,611,300 shares are reserved for
issuance upon conversion of the Company’s 51/2% Convertible Senior Subordinated
Notes due 2008; (ii) 40,000,000 shares of Class A Stock of which, as of the date
of this Agreement, 2,260,266 shares are issued and outstanding and 44,246 shares
are reserved for issuance pursuant to the Company’s 1989 Executive Stock
Purchase Plan; and (iii) 30,000,000 shares of preferred stock, par value $0.01
per share, of which no shares are issued and outstanding as of the date of this
Agreement. All of the issued and outstanding shares of Common Stock and Class A
Stock (A) have been duly authorized and validly issued, (B) are fully paid and
non-assessable and (C) were issued in compliance with all applicable federal and
state securities Laws and not in violation of any preemptive rights.
          (b) All of the authorized shares of Common Stock are entitled to one
(1) vote per share. All of the authorized shares of Class A Stock are entitled
to ten (10) votes per share.
          (c) Except as described or referred to in Section 4.2(a) above, as of
the date hereof, there are not: (i) any outstanding equity securities, options,
warrants, rights (including conversion or preemptive rights) or other agreements
pursuant to which the Company is or may become obligated to issue, sell or
repurchase any shares of its capital stock or any other securities of the
Company or (ii) except as set forth in the Investor Agreement, any restrictions
on the transfer of capital stock of the Company other than pursuant to state and
federal securities Laws.

6



--------------------------------------------------------------------------------



 



          (d) Except as provided in the Investor Agreement, the Company is not a
party to or subject to any agreement or understanding relating to the voting of
shares of capital stock of the Company or the giving of written consents by a
stockholder or director of the Company.
     4.3 Subsidiaries. The Company does not have any subsidiaries required to be
disclosed in an exhibit to its Annual Report on Form 10-K pursuant to
Item 601(b)(21) of Regulation S-K.
     4.4 Authorization.
          (a) All requisite corporate action on the part of the Company, its
directors and stockholders required by applicable Law or, assuming the accuracy
of the Investor’s representation in Section 5.8, The NASDAQ Stock Market LLC for
the authorization, execution and delivery by the Company of the Transaction
Agreements and the performance of all obligations of the Company hereunder and
thereunder, including the authorization, issuance and delivery of the Shares,
has been taken.
          (b) This Agreement has been, and upon the execution and delivery of
the Investor Agreement by the Company at the Closing, the Investor Agreement
will be, duly executed and delivered by the Company, and upon the due execution
and delivery of this Agreement by the Investor and Sanofi US, this Agreement
will constitute, and upon the due execution and delivery of the Investor
Agreement by sanofi-aventis, Sanofi US, Aventis and the Investor, the Investor
Agreement will constitute, valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms
(except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
relating to or affecting enforcement of creditors’ rights and (ii) rules of Law
governing specific performance, injunctive relief or other equitable remedies
and limitations of public policy).
     4.5 No Defaults. The Company is not in default under or in violation of
(a) its Organizational Documents, (b) any provision of applicable Law or any
ruling, writ, injunction, order, Permit, judgment or decree of any Governmental
Authority or (c) any agreement, arrangement or instrument, whether written or
oral, by which the Company or any of its assets are bound, except, in the case
of subsections (b) and (c), as would not have a Material Adverse Effect. To the
knowledge of the Company, there exists no condition, event or act which after
notice, lapse of time, or both, would constitute a default or violation by the
Company under any of the foregoing, except, in the case of subsections (b) and
(c), as would not have a Material Adverse Effect.
     4.6 No Conflicts. The execution, delivery and performance of the
Transaction Agreements and compliance with the provisions thereof by the Company
do not and shall not: (a) violate any provision of applicable Law or any ruling,
writ, injunction, order, permit, judgment or decree of any Governmental
Authority, (b) constitute a breach of, or default under (or an event which, with
notice or lapse of time or both, would become a default under) or conflict with,
or give rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Company or any of its assets are bound or (c)

7



--------------------------------------------------------------------------------



 



violate or conflict with any of the provisions of the Company’s Organizational
Documents, except, in the case of subsections (a) and (b), as would not have a
Material Adverse Effect.
     4.7 No Governmental Authority or Third Party Consents. No consent,
approval, authorization or other order of, or filing with, or notice to, any
Governmental Authority or other Third Party is required to be obtained or made
by the Company in connection with the authorization, execution and delivery by
the Company of any of the Transaction Agreements or with the authorization,
issue and sale by the Company of the Shares, except (i) such filings as may be
required to be made with the Securities and Exchange Commission (the “SEC”) and
with any state blue sky or securities regulatory authority, which filings shall
be made in a timely manner in accordance with all applicable Laws, (ii) as
required pursuant to the Hart-Scott-Rodino Antitrust Improvements Act, as
amended (the “HSR Act”) and (iii) with respect to the Shares, the filing with
The NASDAQ Stock Market LLC of, and the absence of unresolved issues with
respect to, a Notification Form: Listing of Additional Shares (the “LAS”).
     4.8 Valid Issuance of Shares. When issued, sold and delivered at the
Closing in accordance with the terms hereof for the Aggregate Purchase Price,
the Shares shall be duly authorized, validly issued, fully paid and
nonassessable, free from any liens, encumbrances or restrictions on transfer,
including preemptive rights, rights of first refusal or other similar rights,
other than as arising pursuant to the Transaction Agreements, as a result of any
action by the Investor or under federal or state securities Laws.
     4.9 Litigation. Except as set forth in the Company SEC Documents filed
prior to the date of this Agreement, there is no action, suit, proceeding or
investigation pending (of which the Company has received notice or otherwise has
knowledge) or, to the Company’s knowledge, threatened, against the Company or
which the Company intends to initiate which has had or is reasonably likely to
have a Material Adverse Effect.
     4.10 Licenses and Other Rights; Compliance with Laws. The Company has all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit it to own its properties and to conduct its business as
presently conducted and is in compliance thereunder, except where the failure to
be in compliance does not and would not have a Material Adverse Effect. To the
Company’s knowledge, it has not taken any action that would interfere with the
Company’s ability to renew all such Permit(s), except where the failure to renew
such Permit(s) would not have a Material Adverse Effect. The Company is and has
been in compliance with all Laws applicable to its business, properties and
assets, and to the products and services sold by it, except where the failure to
be in compliance does not and would not have a Material Adverse Effect.
     4.11 Company SEC Documents; Financial Statements; Nasdaq Stock Market.
          (a) Since December 31, 2006, the Company has timely filed all required
reports, schedules, forms, statements and other documents (including exhibits
and all other information incorporated therein), and any required amendments to
any of the foregoing, with the SEC (the “Company SEC Documents”). As of their
respective filing dates, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of

8



--------------------------------------------------------------------------------



 



1934, as amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Documents, and no Company
SEC Documents when filed, declared effective or mailed, as applicable, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
          (b) The financial statements of the Company included in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2006 and in its
quarterly reports on Form 10-Q for the quarterly periods ended September 30,
2007, June 30, 2007, and March 31, 2007 comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended. Except (i) as set forth in
the Company SEC Documents or (ii) for liabilities incurred in the ordinary
course of business subsequent to the date of the most recent balance sheet
contained in the Company SEC Documents, the Company has no liabilities, whether
absolute or accrued, contingent or otherwise, other than those that would not,
individually or in the aggregate, have a Material Adverse Effect.
          (c) As of the date of this Agreement, the Common Stock is listed on
The Nasdaq Global Market, and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from The Nasdaq Global Market. As of the date of this Agreement, the
Company has not received any notification that, and has no knowledge that, the
SEC or The NASDAQ Stock Market LLC is contemplating terminating such listing or
registration.
     4.12 Absence of Certain Changes. Except as disclosed in the Company SEC
Documents, since December 31, 2006, there has not occurred any event that has
caused or would reasonably be expected to cause a Material Adverse Effect.
     4.13 Internal Controls; Disclosure Controls and Procedures. The Company
maintains internal control over financial reporting as defined in Rule 13a-15(f)
under the Exchange Act. The Company has implemented the “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
required in order for the Chief Executive Officer and Chief Financial Officer of
the Company to engage in the review and evaluation process mandated by the
Exchange Act, and is in compliance with such disclosure controls and procedures
in all material respects. Each of the Chief Executive Officer and the Chief
Financial Officer of the Company (or each former Chief Executive Officer of the
Company and each former Chief Financial Officer of the Company, as applicable)
has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 with respect to all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC.

9



--------------------------------------------------------------------------------



 



     4.14 Intellectual Property. The Intellectual Property that is owned by the
Company is owned free from any liens or restrictions, and all of the Company’s
material Intellectual Property Licenses are in full force and effect in
accordance with their terms, and are free of any liens or restrictions, except
(a) where the failure to be free from such liens or restrictions would not have
a Material Adverse Effect or (b) as set forth in any such Intellectual Property
License. Except as set forth in the Company SEC Documents, there is no legal
claim or demand of any Person pertaining to, or any proceeding which is pending
(of which the Company has received notice or otherwise has knowledge) or, to the
knowledge of the Company, threatened, (i) challenging the right of the Company
in respect of any Company Intellectual Property, or (ii) that claims that any
default exists under any Intellectual Property License, except, in the case of
(i) and (ii) above, where any such claim, demand or proceeding would not have a
Material Adverse Effect.
     4.15 Offering. Subject to the accuracy of the Investor’s representations
set forth in Sections 5.5, 5.6, 5.7, 5.9 and 5.10, the offer, sale and issuance
of the Shares to be issued in conformity with the terms of this Agreement
constitute transactions which are exempt from the registration requirements of
the Securities Act and from all applicable state registration or qualification
requirements. Neither the Company nor any Person acting on its behalf will take
any action that would cause the loss of such exemption.
     4.16 No Integration. The Company has not, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or will be
integrated with the Shares sold pursuant to this Agreement in a manner that
would require the registration of the Shares under the Securities Act.
     4.17 Brokers’ or Finders’ Fees. No broker, finder, investment banker or
other Person is entitled to any brokerage, finder’s or other fee or commission
from the Company in connection with the transactions contemplated by the
Transaction Agreements.
     4.18 Not Investment Company. The Company is not, and solely after receipt
of the Aggregate Purchase Price and application of such proceeds in
substantially the manner described under “Use of Proceeds” in the Company’s
prospectus supplement filed November 15, 2006 with the SEC, will not be, an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
5. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as set forth in Sections 5.1 through 5.10
(on behalf of itself, Sanofi US, Aventis and sanofi-aventis), and the Investor
and Sanofi US hereby jointly and severally represent and warrant to the Company
as set forth in Section 5.11, that:
     5.1 Organization; Good Standing. The Investor is a partnership duly
organized, validly existing and in good standing under the laws of France.
Sanofi US is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Aventis is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. sanofi-aventis is a company duly organized, validly existing
and in good standing under the laws of France. Each of the Investor and Sanofi
US has, and Aventis and sanofi-aventis will have, all requisite power and
authority to enter into the

10



--------------------------------------------------------------------------------



 



Transaction Agreements to which it is or will be a party, in the case of the
Investor to purchase the Shares and, in the case of the Investor, Sanofi US,
Aventis and sanofi-aventis, to perform its respective obligations under and to
carry out the other transactions contemplated by the Transaction Agreements to
which it is or will be a party.
     5.2 Authorization. All requisite action on the part of the Investor, Sanofi
US, Aventis, sanofi-aventis and their respective directors and stockholders,
required by applicable Law for the authorization, execution and delivery by the
Investor, Sanofi US, Aventis and sanofi-aventis of the Transaction Agreements to
which they are a party, and the performance of all of their respective
obligations thereunder, including the subscription for and purchase of the
Shares, has been taken or, in the case of Aventis and sanofi-aventis, will be
taken prior to the Closing. This Agreement, and upon the execution and delivery
of the Investor Agreement at the Closing by the Investor, Sanofi US, Aventis and
sanofi-aventis, the Investor Agreement will be, duly executed and delivered by,
as applicable, the Investor, Sanofi US, Aventis and sanofi-aventis and upon the
due execution and delivery thereof by the Company, will constitute valid and
legally binding obligations of, as applicable, the Investor, Sanofi US, Aventis
and sanofi-aventis, enforceable against, as applicable, the Investor, Sanofi US,
Aventis and sanofi-aventis in accordance with their respective terms (except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application relating to or
affecting enforcement of creditors’ rights and (b) rules of Law governing
specific performance, injunctive relief or other equitable remedies and
limitations of public policy).
     5.3 No Conflicts. The execution, delivery and performance of the
Transaction Agreements and compliance with the provisions thereof by the
Investor, Sanofi US, Aventis and sanofi-aventis, do not and shall not:
(a) violate any provision of applicable Law or any ruling, writ, injunction,
order, permit, judgment or decree of any Governmental Authority, (b) constitute
a breach of, or default under (or an event which, with notice or lapse of time
or both, would become a default under) or conflict with, or give rise to any
right of termination, cancellation or acceleration of, any agreement,
arrangement or instrument, whether written or oral, by which the Investor,
Sanofi US, Aventis or sanofi-aventis or any of their respective assets, are
bound, or (c) violate or conflict with any of the provisions of the Investor’s,
Sanofi US’, Aventis’ or sanofi-aventis’ organizational documents (including any
articles or memoranda of organization or association, charter, bylaws or similar
documents), except as would not impair or adversely affect the ability of the
Investor, Sanofi US, Aventis or sanofi-aventis, as applicable, to consummate the
Transactions and perform their respective obligations under the Transaction
Agreements and except, in the case of subsections (a) and (b) as would not have
a material adverse effect on the Investor, Sanofi US, Aventis or sanofi-aventis.
     5.4 No Governmental Authority or Third Party Consents. No consent,
approval, authorization or other order of any Governmental Authority or other
Third Party is required to be obtained by the Investor, Sanofi US, Aventis or
sanofi-aventis in connection with the authorization, execution and delivery of
any of the Transaction Agreements or with the subscription for and purchase of
the Shares, except as required pursuant to the HSR Act.
     5.5 Purchase Entirely for Own Account. The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the

11



--------------------------------------------------------------------------------



 



resale or distribution of any part thereof, and the Investor has no present
intention of selling, granting any participation or otherwise distributing the
Shares. The Investor does not have and will not have as of the Closing any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to a Person any of the Shares.
     5.6 Disclosure of Information. The Investor has received all the
information from the Company and its management that the Investor considers
necessary or appropriate for deciding whether to purchase the Shares hereunder.
The Investor further represents that it has had an opportunity to ask questions
and receive answers from the Company regarding the Company, its financial
condition, results of operations and prospects and the terms and conditions of
the offering of the Shares sufficient to enable it to evaluate its investment.
     5.7 Investment Experience and Accredited Investor Status. The Investor is
an “accredited investor” (as defined in Regulation D under the Securities Act).
The Investor has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the investment in the
Shares to be purchased hereunder.
     5.8 Acquiring Person. As of the date of this Agreement and immediately
prior to the Closing, (a) sanofi-aventis together with its Affiliates,
beneficially own and will beneficially own (as determined pursuant to Rule 13d-3
under the Exchange Act without regard for the number of days in which a Person
has the right to acquire such beneficial ownership) 2,799,552 shares of Common
Stock, and (b) neither sanofi-aventis nor any of its Affiliates beneficially
owns, or will beneficially own (as determined pursuant to Rule 13d-3 under the
Exchange Act without regard for the number of days in which a Person has the
right to acquire such beneficial ownership), any other securities of the
Company.
     5.9 Restricted Securities. The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances. In this connection, the Investor represents that it is familiar
with Rule 144 of the Securities Act, as presently in effect.
     5.10 Legends. The Investor understands that the certificates representing
the Shares shall bear the following legends:
          (a) “These securities have not been registered under the Securities
Act of 1933. They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to Regeneron Pharmaceuticals, Inc.) that such
registration is not required or unless sold pursuant to Rule 144 of the
Securities Act.”;
          (b) any legend required by applicable state securities Laws; and
          (c) “The securities represented by this certificate are subject to and
shall be transferable only upon the terms and conditions of an Investor
Agreement dated as of [   ], 2007,

12



--------------------------------------------------------------------------------



 



by and among Regeneron Pharmaceuticals, Inc. and the other parties signatory
thereto, a copy of which is on file with the Secretary of Regeneron
Pharmaceuticals, Inc.”
     5.11 Financial Assurances. As of the date hereof and as of the Closing
Date, the Investor has and will have access to cash in an amount sufficient to
pay to the Company the Aggregate Purchase Price.
6. Covenants of the Company.
     6.1 Conduct of the Business Pending Closing. During the period from the
date hereof until the Closing, except as (a) set forth on Exhibit C attached
hereto, (b) consented to in writing by the Investor (which consent shall not be
unreasonably withheld, conditioned or delayed) or (c) otherwise contemplated by
this Agreement or any of the Collaboration Agreements, the Company shall
(i) operate its business only in the ordinary course, (ii) maintain its
existence under applicable Law, (iii) use commercially reasonable efforts to
maintain and enforce its material Intellectual Property, (iv) pay all applicable
material taxes when due and payable and (v) (A) not declare, set aside or pay
any dividend or make any other distribution or payment (whether in cash, stock
or property or any combination thereof) in respect of its capital stock, (B) not
make any other actual, constructive or deemed distribution in respect of any
shares of its capital stock or otherwise make any payments to stockholders in
their capacity as such and (C) not redeem, repurchase or otherwise acquire any
securities of the Company or any of its subsidiaries.
     6.2 Use of Proceeds. From and after the Closing Date, the Company shall use
the Aggregate Purchase Price in substantially the manner described under “Use of
Proceeds” in the Company’s prospectus supplement filed November 15, 2006 with
the SEC.
7. Investor’s Conditions to Closing. The Investor’s obligation to purchase the
Shares at the Closing is subject to the fulfillment as of such Closing of the
following conditions (unless waived in writing by the Investor):
     7.1 Representations and Warranties. (a) The representations and warranties
made by the Company in Section 4 hereof shall be true and correct as of the date
of this Agreement and as of the Closing Date as though made on and as of such
Closing Date; (b) the representations and warranties made by the Company in
Article 8 of the Discovery Agreement (other than Section 8.1(a) thereof) shall
be true and correct as of the date of the Discovery Agreement and as of the
Closing Date as though made on and as of such Closing Date; and (c) the
representations and warranties made by the Company in Article XV of the Sanofi
License and Collaboration Agreement (other than Section 15.1(a) thereof) shall
be true and correct as of the date of the Sanofi License and Collaboration
Agreement and as of the Closing Date as though made on and as of such Closing
Date, except in the case of subsections (a), (b) and (c) to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date; provided, however, that for purposes of this Section 7.1, all such
representations and warranties of the Company (other than Sections 4.1(a), 4.2,
4.3, 4.4(a) and 4.8 of this Agreement, Section 8.1(b) of the Discovery Agreement
and Section 15.1(b) of the Sanofi License and Collaboration Agreement) shall be
deemed to be true and correct for purposes of this Section 7.1 unless the

13



--------------------------------------------------------------------------------



 



failure or failures of such representations and warranties to be so true and
correct, without regard to any “material,” “materiality” or “Material Adverse
Effect” qualifiers set forth therein (other than any reference to “material” in
Sections 4.11(a) and 4.11(b)), individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.
     7.2 Covenants. All covenants and agreements contained in this Agreement to
be performed or complied with by the Company on or prior to the Closing Date
shall have been performed or complied with in all material respects.
     7.3 Investor Agreement. The Company shall have duly executed and delivered
to the Investor, pursuant to Section 3.2(a) of this Agreement, the Investor
Agreement, and (subject to execution by sanofi-aventis, Sanofi US, Aventis and
the Investor) such agreement shall be in full force and effect.
     7.4 Discovery Agreement; Sanofi License and Collaboration Agreement. The
Company shall have duly executed and delivered to the Investor the Discovery
Agreement and the Sanofi License and Collaboration Agreement, and there shall
have been no termination of either of the Discovery Agreement or the Sanofi
License and Collaboration Agreement that, as of the Closing, is effective.
     7.5 No Material Adverse Effect. From and after the date of this Agreement
until the Closing Date, there shall have occurred no event that has caused or
would reasonably be expected to cause a Material Adverse Effect.
8. Company’s Conditions to Closing. The Company’s obligation to issue and sell
the Shares at the Closing is subject to the fulfillment as of such Closing of
the following conditions (unless waived in writing by the Company):
     8.1 Representations and Warranties. The representations and warranties made
by the Investor (on its own behalf and on behalf of Sanofi US, Aventis and
sanofi-aventis) and by Sanofi US (a) in Section 5 hereof (other than
Sections 5.4 and 5.6 hereof) shall be true and correct and (b) in Sections 5.4
and 5.6 hereof shall be true and correct in all material respects, in each case
as of the date of this Agreement and as of the Closing Date as though made on
and as of such Closing Date (except to the extent such representations and
warranties are specifically made as of a particular date, in which case such
representations and warranties shall be true and correct as of such date).
     8.2 Covenants. All covenants and agreements contained in this Agreement to
be performed or complied with by the Investor or Sanofi US as applicable, on or
prior to the Closing Date shall have been performed or complied with in all
material respects.
     8.3 Investor Agreement. sanofi-aventis, Sanofi US, Aventis and Investor
shall have duly executed and delivered to the Company, pursuant to
Section 4.2(b) of this Agreement, the Investor Agreement, and (subject to
execution by the Company) such agreement shall be in full force and effect.
     8.4 Discovery Agreement; Sanofi License and Collaboration Agreement. Sanofi
US, Aventis and the Investor, as applicable, shall have duly executed and
delivered to the

14



--------------------------------------------------------------------------------



 



Company the Discovery Agreement and the Sanofi License and Collaboration
Agreement, and there shall have been no termination of either of the Discovery
Agreement or the Sanofi License and Collaboration Agreement that, as of the
Closing, is effective. The Company shall have received from Aventis the payment
required by Section 4.1 of the Discovery Agreement.
9. Mutual Conditions to Closing. The obligations of the Investor and the Company
to consummate the Closing is subject to the fulfillment as of the Closing Date
of the following conditions:
     9.1 HSR Act and Other Qualifications. The filings required under the HSR
Act in connection with this Agreement shall have been made and the required
waiting period shall have expired or been terminated as of the Closing Date, and
all other authorizations, consents, waivers, permits, approvals, qualifications
and registrations to be obtained or effected with any Governmental Authority,
including, without limitation, necessary blue sky permits and qualifications
required by any state for the offer and sale to the Investor of the Shares,
shall have been duly obtained and shall be in effect as of the Closing Date.
     9.2 Absence of Litigation. There shall be no action, suit, proceeding or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company, the Investor, Sanofi US, Aventis or sanofi-aventis
which questions the validity of any of the Transaction Agreements, the right of
the Company, the Investor, Sanofi US, Aventis or sanofi-aventis to enter into
any Transaction Agreement or to consummate the transactions contemplated hereby
or thereby or which, if determined adversely, would impose substantial monetary
damages on the Company, the Investor, Sanofi US, Aventis or sanofi-aventis as a
result of the consummation of the transactions contemplated by any Transaction
Agreement.
     9.3 No Prohibition. (a) No provision of any applicable Law and no judgment,
injunction (preliminary or permanent), order or decree that prohibits, makes
illegal or enjoins the consummation of the Transaction shall be in effect; and
(b) there shall be no unresolved issues with The NASDAQ Stock Market LLC with
respect to the LAS.
10. Termination.
     10.1 Ability to Terminate. This Agreement may be terminated at any time
prior to the Closing by:
          (a) mutual written consent of the Company and the Investor;
          (b) either the Company or the Investor, upon written notice to the
other no earlier than three (3) Business Days after January 31, 2008 (the
“Original Termination Date”), if the Original Termination Date cannot be or has
not been validly extended pursuant to this Section 10.1(b), and if the
Transaction shall not have been consummated by the Original Termination Date;
provided, however, that the Original Termination Date may be extended to
March 31, 2008 (the “Final Termination Date”) by either the Company or the
Investor, upon written notice to the other on or within two (2) Business Days
after the Original Termination Date, if the Transaction shall not have been
consummated by the Original Termination Date solely as the result of a failure
to satisfy the condition set forth in Section 9.1 as of the Original Termination
Date; provided further, however, that the right to terminate this Agreement
under

15



--------------------------------------------------------------------------------



 



this Section 10.1(b) shall not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure to consummate the transactions contemplated hereby prior to the
Original Termination Date or the Final Termination Date, as applicable;
          (c) either the Company or the Investor, upon written notice to the
other, if any of the mutual conditions to the Closing set forth in Section 9
shall have become incapable of fulfillment by the Original Termination Date or,
if the Original Termination Date has been validly extended pursuant to
Section 10.1(b), the Final Termination Date, and shall not have been waived in
writing by the other party; provided, however, that the right to terminate this
Agreement under this Section 10.1(c) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure to consummate the transactions contemplated hereby
prior to the Original Termination Date or the Final Termination Date, as
applicable;
          (d) the Company, upon written notice to the Investor, so long as the
Company is not then in breach of its representations, warranties, covenants or
agreements under this Agreement such that any of the conditions set forth in
Section 7.1 or 7.2, as applicable, could not be satisfied by the Closing Date,
(i) upon a breach of any covenant or agreement on the part of the Investor set
forth in this Agreement, or (ii) if any representation or warranty of the
Investor or Sanofi US shall have been or become untrue, in each case such that
any of the conditions set forth in Section 8.1, 8.2, 8.3 or 8.4, as applicable,
could not be satisfied by the Closing Date;
          (e) the Company, upon written notice to the Investor, if the Investor
or any of its Affiliates has breached Section 20.16 of the Aventis Collaboration
Agreement (for avoidance of doubt, the Company shall not have the right to
terminate this Agreement as a result of a de minimis breach of Section 20.16(a)
of the Aventis Collaboration Agreement or an inadvertent breach of Section
20.16(g) of the Aventis Collaboration Agreement arising from informal
discussions covering general corporate or other business matters the purpose of
which is not intended to effectuate or lead to any of the actions referred to in
paragraphs (a) through (e) of Section 20.16 of the Aventis Collaboration
Agreement); provided that any action taken in connection with the Transaction
shall not be deemed to be a violation of Section 20.16 of the Aventis
Collaboration Agreement; and
          (f) the Investor, upon written notice to the Company, so long as the
Investor and Sanofi US are not then in breach of their representations,
warranties, covenants or agreements under this Agreement such that any of the
conditions set forth in Section 8.1 or 8.2, as applicable, could not be
satisfied by the Closing Date, upon a breach of any covenant or agreement on the
part of the Company set forth in this Agreement, or if any representation or
warranty of the Company shall have been or become untrue, in each case such that
any of the conditions set forth in Section 7.1, 7.2, 7.3 or 7.4, as applicable,
could not be satisfied by the Closing Date.
     10.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10.1 hereof, (a) this Agreement (except for this
Section 10.2 and Article XII (other than Section 12.13), and any definitions set
forth in this Agreement and used in such sections) shall forthwith become void
and have no effect, without any liability on the part of any

16



--------------------------------------------------------------------------------



 



party hereto or its Affiliates, and (b) all filings, applications and other
submissions made pursuant to this Agreement, to the extent practicable, shall be
withdrawn from the agency or other Person to which they were made or
appropriately amended to reflect the termination of the transactions
contemplated hereby; provided, however, that nothing contained in this
Section 10.2 shall relieve any party from liability for fraud or any intentional
or willful breach of this Agreement.
11. Additional Covenants and Agreements.
     11.1 Legending of Existing Shares. At the Closing, the Investor shall cause
Aventis to deliver to the Company the certificate(s) representing 2,799,552
shares of Common Stock issued to Aventis, and the Company shall (or shall cause
its transfer agent to) promptly cancel such certificate and issue to Aventis a
replacement certificate representing 2,799,552 shares of Common Stock and
containing the legends set forth in Section 5.10 hereof.
     11.2 Amendment of Aventis Agreement. Effective as of the date of this
Agreement, the Investor hereby acknowledges and agrees that it shall be bound by
(and shall cause its Affiliates to comply with) the restrictions applicable to
Sanofi US (as successor to Aventis) under Section 20.16 of the Aventis
Collaboration Agreement, and the Investor, Sanofi US and the Company acknowledge
and agree that for purposes of Section 19.5 of the Aventis Collaboration
Agreement, references to “Aventis” in such section include the Investor and its
other Affiliates. The Investor, Sanofi US and the Company agree that, subject to
clause (c) below, effective as of the date of this Agreement:
          (a) The first clause of Section 20.16 of the Aventis Collaboration
Agreement is hereby amended and restated in its entirety to read:
“From and after the Effective Date until the later of (A) the fifth (5th)
anniversary of the expiration or earlier termination of the Term and (B) the
fifth (5th) anniversary of the expiration or earlier termination of the “Term”
(as such term is defined in the License and Collaboration Agreement among the
Company, sanofi-aventis Amérique du Nord and Aventis dated as of November 28,
2007), neither Aventis nor any of its Affiliates (for purposes of this
Section 20.16, Aventis, together with such Affiliates, being referred to as the
“Investor”) shall:”
          (b) Section 20.16(a) of the Aventis Collaboration Agreement is hereby
amended and restated in its entirety to read:
"(a) directly or indirectly, acquire beneficial ownership of Shares of Then
Outstanding Capital Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Capital Stock
and/or Common Stock Equivalents, if after giving effect to such acquisition (and
assuming the full conversion into, and exercise and exchange for, shares of
Common Stock of all Common Stock Equivalents beneficially owned by the
Investor), the Investor would beneficially own (as defined in Rule 13d-3 under
the Securities Exchange Act) more than the Standstill Limit; provided, however,
that notwithstanding the provisions of this Section 20.16, if the number of
shares constituting Shares of Then Outstanding Capital Stock is reduced or if

17



--------------------------------------------------------------------------------



 



the aggregate ownership of the Investor is increased as a result of a
recapitalization of Regeneron, the Investor shall not be required to dispose of
any of its holdings of Shares of Then Outstanding Capital Stock even though such
action resulted in Investor’s ownership totaling more than the Standstill Limit;
as used in this Section 20.16(a):
(i) “Common Stock Equivalents” shall mean any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Class A Stock or
Common Stock; and
(ii) “Standstill Limit” shall mean (i) from November 28, 2007 until December 31,
2011, the lesser of (A) twenty-one percent (21%) of the Shares of Then
Outstanding Capital Stock, in the case of this clause (A) only, calculated on a
fully diluted basis assuming the full conversion into, or exercise or exchange
for, shares of Common Stock of all Common Stock Equivalents outstanding (as such
Common Stock Equivalents outstanding are calculated from Regeneron’s most recent
Form 10-Q or Form 10-K, as applicable, filed with the SEC), and (B) twenty-five
percent (25%) of the Shares of Then Outstanding Capital Stock, and (ii) from and
after January 1, 2012, thirty percent (30%) of the Shares of Then Outstanding
Capital Stock;”
          (c) Notwithstanding the foregoing, if this Agreement is terminated in
accordance with Section 10 hereof, the amendments to Section 20.16 of the
Aventis Collaboration Agreement set forth above shall be of no further force or
effect, and the provisions of Section 20.16 of the Aventis Collaboration
Agreement in effect immediately prior to the execution and delivery of this
Agreement shall again be in full force and effect.
     11.3 Market Listing. From the date hereof through the Closing Date, Company
shall use all reasonable efforts to (a) maintain the listing and trading of the
Common Stock on The NASDAQ Global Market and (b) effect the listing of the
Shares on The NASDAQ Global Market, including submitting a notice of listing of
additional shares with respect to the Shares to The NASDAQ Stock Market LLC no
later than fifteen (15) calendar days prior to the Closing Date.
     11.4 Notification under the HSR Act. The parties shall, as soon as
practicable, and, in any event, no later than ten (10) days after the date of
this Agreement, file or cause to be filed with the Federal Trade Commission and
the Department of Justice the notifications required to be filed under the HSR
Act and the rules and regulations promulgated thereunder with respect to the
transactions contemplated by this Agreement. The parties will use all reasonable
efforts to respond on a timely basis to any requests for additional information
made by either of such agencies.
     11.5 Assistance and Cooperation. Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to
accomplish the following: (a) taking all

18



--------------------------------------------------------------------------------



 



reasonable acts necessary to cause the conditions precedent set forth in
Sections 7, 8 and 9 to be satisfied (including, in the case of the Company,
promptly notifying the Investor of any notice from The NASDAQ Stock Market LLC
with respect to the LAS); (b) obtaining all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental
Authorities and the making of all necessary registrations, declarations and
filings (including registrations, declarations and filings with Governmental
Authorities, if any) and taking all reasonable steps as may be necessary to
avoid any suit, claim, action, investigation or proceeding by any Governmental
Authority; (c) obtaining all necessary consents, approvals or waivers from Third
Parties; and (d) defending any suits, claims, actions, investigations or
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Authority vacated or reversed. In addition, each of the Company and
the Investor will promptly take any and all steps necessary to obtain any
consent or to vacate or lift any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority relating to antitrust matters that would have the effect of making any
of the transactions contemplated by this Agreement illegal or otherwise
prohibiting or materially delaying their consummation. Notwithstanding anything
to the contrary in this Section 11.5, nothing in this Section 11.5 will require
the Investor to dispose of or hold separate any portion of its business or
assets if such action, in the reasonable business judgment of the Investor,
would impair, or be reasonably expected to impair, in any significant manner
(i) the benefits to the Investor of the transactions contemplated by this
Agreement, the Discovery Agreement or the Collaboration Agreements or (ii) the
business, financial condition, results of operations or prospects of the
Investor and its subsidiaries, taken as a whole.
     11.6 Effect of Waiver of Condition to Closing. In the event that, as of the
Closing, the Investor waives the condition regarding a Material Adverse Effect
set forth in Section 7.5 of this Agreement, the Investor shall be deemed to have
waived any right of recourse against the Company for, and agreed not to sue the
Company in respect of, any and all events or inaccuracies in any representations
or warranties of the Company (a) that, as of the Closing, have caused or would
reasonably be expected to cause such Material Adverse Effect and (b) of which
the Investor had notice in writing from the Company immediately prior to the
Closing.
12. Miscellaneous.
     12.1 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the United States
District Court for the Southern District of New York solely and specifically for
the purposes of any action or proceeding arising out of or in connection with
this Agreement.
     12.2 Waiver. Waiver by a party of a breach hereunder by the other party
shall not be construed as a waiver of any subsequent breach of the same or any
other provision. No delay or omission by a party in exercising or availing
itself of any right, power or privilege hereunder shall preclude the later
exercise of any such right, power or privilege by such party. No waiver

19



--------------------------------------------------------------------------------



 



shall be effective unless made in writing with specific reference to the
relevant provision(s) of this Agreement and signed by a duly authorized
representative of the party granting the waiver.
     12.3 Notices. All notices, instructions and other communications hereunder
or in connection herewith shall be in writing, shall be sent to the address of
the relevant party set forth on Exhibit D attached hereto and shall be
(a) delivered personally, (b) sent by registered or certified mail, return
receipt requested, postage prepaid, (c) sent via a reputable nationwide
overnight courier service or (d) sent by facsimile transmission, with a
confirmation copy to be sent by registered or certified mail, return receipt
requested, postage prepaid. Any such notice, instruction or communication shall
be deemed to have been delivered upon receipt if delivered by hand, three
(3) Business Days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, one (1) Business Day after it is sent via a
reputable nationwide overnight courier service or when transmitted with
electronic confirmation of receipt, if transmitted by facsimile (if such
transmission is made during regular business hours of the recipient on a
Business Day; or otherwise, on the next Business Day following such
transmission). Either party may change its address by giving notice to the other
party in the manner provided above.
     12.4 Entire Agreement. This Agreement and the Investor Agreement (once
executed), contain the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto.
     12.5 Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of the Investor and the Company.
     12.6 Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.
     12.7 Severability. If, under applicable Laws, any provision hereof is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement in any
jurisdiction (“Modified Clause”), then, it is mutually agreed that this
Agreement shall endure and that the Modified Clause shall be enforced in such
jurisdiction to the maximum extent permitted under applicable Laws in such
jurisdiction; provided that the parties shall consult and use all reasonable
efforts to agree upon, and hereby consent to, any valid and enforceable
modification of this Agreement as may be necessary to avoid any unjust
enrichment of either party and to match the intent of this Agreement as closely
as possible, including the economic benefits and rights contemplated herein.
     12.8 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by either the Investor or the Company
without (a) the prior written

20



--------------------------------------------------------------------------------



 



consent of Company in the case of any assignment by the Investor or (b) the
prior written consent of the Investor in the case of an assignment by the
Company.
     12.9 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
     12.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.
     12.11 Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.
     12.12 No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either party.
     12.13 Survival of Warranties. The representations and warranties of the
Company and the Investor contained in this Agreement shall survive the Closing
for eighteen (18) months, except for (a) the representations and warranties set
forth in Sections 4.1, 4.2, 4.4, 4.8, 4.15, 4.16, 4.17, 4.18, 5.1, 5.2, 5.5,
5.7, 5.8, 5.9 and 5.10, which shall survive forever and (b) the representation
and warranty of the Investor and Sanofi US in Section 5.11, which shall not
survive the Closing. The parties hereby acknowledge and agree that the rights of
the parties hereunder are special, unique and of extraordinary character, and
that if any party refuses or otherwise fails to act, or to cause its Affiliates
to act, in accordance with the provisions of this Agreement, such refusal or
failure would result in irreparable injury to the Company or the Investor as the
case may be, the exact amount of which would be difficult to ascertain or
estimate and the remedies at law for which would not be reasonable or adequate
compensation. Accordingly, if any party refuses or otherwise fails to act, or to
cause its Affiliates to act, in accordance with the provisions of this
Agreement, then, in addition to any other remedy which may be available to any
damaged party at law or in equity, such damaged party will be entitled to seek
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.
     12.14 Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.
     12.15 Expenses. Each party shall pay its own fees and expenses in
connection with the preparation, negotiation, execution and delivery of the
Transaction Agreements.
(Signature Page Follows)

21



--------------------------------------------------------------------------------



 



Exhibit 10.20
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

            SANOFI-AVENTIS AMÉRIQUE DU NORD
      By:   /s/ Jean-Luc Renard         Name:   Jean-Luc Renard        Title:  
Authorized Signatory              By:   /s/ Karen Linehan         Name:   Karen
Linehan        Title:   Authorized Signatory     

            SANOFI-AVENTIS US LLC
(Solely for purposes of
Sections 5.11, 8.2, 8.3, 11.2 and 12.13)
      By:   /s/ Karen Linehan         Name:   Karen Linehan        Title:  
Authorized Signatory              By:   /s/ Robin White         Name:   Robin
White        Title:   Authorized Signatory     

            REGENERON PHARMACEUTICALS, INC.
      By:   /s/ Leonard Schleifer         Name:   Leonard S. Schleifer, M.D.,
Ph.D.        Title:   President & CEO     

Signature Page to Stock Purchase Agreement,

 



--------------------------------------------------------------------------------



 



Exhibit 10.20
EXHIBIT A
FORM OF CROSS RECEIPT
CROSS RECEIPT
     Regeneron Pharmaceuticals, Inc. hereby acknowledges receipt from
sanofi-aventis Amérique du Nord on [                    ], 2007 of
US$312,000,000.00, representing the purchase price for 12,000,000 shares of
Common Stock, par value $0.001 per share, of Regeneron Pharmaceuticals, Inc.,
pursuant to that certain Stock Purchase Agreement, dated as of November 28,
2007, by and among sanofi-aventis Amérique du Nord, sanofi-aventis US LLC and
Regeneron Pharmaceuticals, Inc.

            REGENERON PHARMACEUTICALS, INC.
      By:           Name:           Title:        

     sanofi-aventis Amérique du Nord hereby acknowledges receipt from Regeneron
Pharmaceuticals, Inc. on [                    ], 2007 of 12,000,000 shares of
Common Stock, par value $0.001 per share, of Regeneron Pharmaceuticals, Inc.,
delivered pursuant to that certain Stock Purchase Agreement, dated as of
November 28, 2007, by and among sanofi-aventis Amérique du Nord, sanofi-aventis
US LLC and Regeneron Pharmaceuticals, Inc.

            SANOFI-AVENTIS AMÉRIQUE DU NORD
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF INVESTOR AGREEMENT
[See the Investor Agreement, dated as of December 20, 2007, filed as
Exhibit 10.21]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CONDUCT OF THE BUSINESS PENDING CLOSING
The Company may refinance its 51/2% Convertible Senior Subordinated Notes due
2008.
The Company, in its sole discretion, shall be entitled to make equity-based or
phantom equity incentive and other compensation awards, pursuant to equity-based
or phantom equity incentive and other compensation plans in effect on the date
of this Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICES

     
(a)
  If to the Investor or Sanofi US:
 
   
 
  sanofi-aventis
 
  174, avenue de France
 
  75013 Paris
 
  France
 
  Attention: General Counsel
 
   
 
  with a copy to:
 
   
 
  Jones Day
 
  222 East 41st Street
 
  New York, New York 10017
 
  Attention: Jere R. Thomson
 
   
(b)
  If to the Company:
 
   
 
  Regeneron Pharmaceuticals, Inc.
 
  777 Old Saw Mill River Road
 
  Tarrytown, New York 10591
 
  U.S.A.
 
  Attention: President
 
  Copy: General Counsel
 
   
 
  with a copy to:
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  One Beacon Street, 31st Floor
 
  Boston, MA 02108
 
  Attention: Kent A. Coit

 